


 

 

 

 

 

 

Exhibit 10.4
 

 

 

 

Notice of Grant of Restricted Stock
Units And Restricted Stock Unit
Agreement – Employee

 

MTS SYSTEMS CORPORATION

 

ID: 41-0908057

 

14000 Technology Drive

 

Eden Prairie, MN 55344

 

 

 

 

 

 

 

 

«First» «MI» «Last»

 

Award Number:

«Number»

«Address»

 

Plan:

2011

«M_2nd_Line»

 

ID:

«ID»

«City» «Rg» «Postal_code»

 

 

 

 

 

 

 

Effective «Grant_date», you have been granted «Shares» Restricted Stock Units,
representing the right to receive shares of MTS SYSTEMS CORPORATION (the
“Company”) common stock pursuant to the Company’s 2011 Stock Incentive Plan (the
“Plan”), subject to vesting of the Units as set forth below.

Units under this Grant will vest on the dates shown below, and are subject to
earlier vesting as described in the Plan:

 

 

Number of Units

Vesting Date

«SharesY1»

«DateY1»

«SharesY2»

«DateY2»

«SharesY2»

«DateY3»

By accepting this grant via this website, you and the Company agree that the
Restricted Stock Units evidenced by this Restricted Stock Unit Agreement are
subject to the following:

 

 

 

 

 

A.

This Agreement, the Units, and the Shares issuable upon the vesting of the Units
are governed by all the terms, provisions and conditions set forth in the
Company’s 2011 Stock Incentive Plan and by Uniform Terms and Conditions
Applicable to Employee Restricted Stock Units Grants adopted by the Compensation
Committee (the “Committee”) of the Board of Directors of the Company, which are
incorporated herein.

 

 

B.

Neither the Plan nor this Agreement confers any right with respect to
continuance of your services to the Company or any of its subsidiaries nor
restricts your right to terminate services to the Company at any time.

 

 

C.

The Units and the shares of stock, whether or not vested, may be recouped at the
discretion of the Committee if certain events occur, including termination of
your services to the Company or you compete with the Company after termination
of your services in violation of your agreements with the Company, or upon
certain acts detrimental to the Company, as further described in the Plan.

 

 

D.

The Company may amend or terminate the Plan and this Agreement at any time,
provided that no such action shall impair any rights that have accrued under
this Agreement at the time of amendment or termination without your consent.

 

 

E.

This electronic document and your acceptance are the only evidence of this grant
and no paper copy will be sent to you to evidence the grant and your acceptance.

 


 

 

 

(SIGNATURE) [a140250001_v1.jpg]

 

«Grant_date»

MTS SYSTEMS CORPORATION

 

Date


--------------------------------------------------------------------------------